Citation Nr: 1244378	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension to include as secondary to service-connected disabilities. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran had active service from August 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part, denied service connection for hypertension and denied an increased disability rating for diabetes mellitus. 

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the issues on appeal as indicated on the title page. 

The case was previously before the Board in April 2011, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed with respect to the issue of entitlement to an increased rating for diabetes mellitus.  

The issues of service connection for hypertension and TDIU require additional development and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus is manifested by the required use of insulin, an oral hypoglycemic agent, and restricted diet.

2.  The service-connected diabetes mellitus is not manifested by the need for regulation of activities; episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization; required visits to a diabetic care provider twice a month or more often; progressive loss of weight and strength.  

3.  Peripheral neuropathy of the extremities and erectile dysfunction are additional complications of diabetes mellitus which are being rated separately at a noncompensable (0%) disability rating for each disorder.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.119, Diagnostic Code 7913 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of these requirements in a letter dated October 2007.  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection was granted for diabetes mellitus effective September 2002; the disability has been rated at a 20 percent disability rating since that time.  In August 2007, the Veteran filed a claim for an increased disability rating for diabetes mellitus.  

VA outpatient treatment records dated February 2005 reveal that the Veteran's diabetes mellitus was being treated with the oral hypoglycemic agents Metformin and Glyburide.  A February 2008 VA treatment record reveals continued treatment with these oral hypoglycemic agents along with a recommendation for dietary modification.  

In March 2008, a VA Compensation and Pension examination of the Veteran was conducted.  The claims file was not reviewed in conjunction with this examination.  Nevertheless, physical findings related to the rating criteria were obtained.  While the Veteran's blood sugar levels were not well controlled, no episodes of ketoacidosis or hypoglycemic reactions were reported; no hospitalizations for diabetes mellitus were reported.  He reported trying to eat better, but not being on a specific diabetic diet.  He reported visiting his diabetic care provider every six months.  Prescribed medications were reviewed, and he was noted to be on the same two oral hypoglycemic agents.  These medications were helping but not completely controlling the Veteran's blood sugar.  There was no evidence of weight gain or weight loss and regulation of activities was not indicated.  

A VA physician's statement dated August 2009 was submitted.  This statement is a "check box" type of form specifically formatted with respect to the rating criteria for diabetes mellitus.  The physician checked the box that indicated that the Veteran's diabetes mellitus "requires insulin, restricted diet, and regulation of activities."  However, the form indicates that the specific information regarding the regulation of activities should be provided in the remarks section.  Such information was not provided.  Rather, the remarks section only stated "patient diabetes at present out of control treating glargine insulin."  The physician also provided directly contradictory information checking the box indicating that the Veteran had no complications due to diabetes mellitus and then also indicating that the Veteran had cardiovascular and neurologic complications.  The directly contradictory information along with the required specific information related to the regulation of activities which was not provided result in this evidence having no probative value.  

VA outpatient treatment records dated in 2010 reveal that the Veteran's diabetes mellitus was being treated with both an oral hypoglycemic agent and insulin.  

In January 2011, another VA "check box" form physician's statement was submitted.  This was completed by the Veteran's treating nurse practitioner and indicated that his diabetes mellitus required "only insulin and restricted diet, or; oral hypoglycemic agent and restricted diet."  Specifically this form did not indicate any regulation of activities was necessary.  

In May 2011, the most recent VA Compensation and Pension examination of the Veteran was conducted.  No episodes of ketoacidosis or hypoglycemic reactions were reported; no hospitalizations for diabetes mellitus were reported.  Prescribed medications were reviewed, and he was noted to be on the insulin and an oral hypoglycemic agent as indicated in the outpatient treatment records.  He reported visiting his diabetic care provider every three to six months.  A restricted, low carbohydrate, diet was indicated.  There was no evidence of weight gain or weight loss.  The examiner stated that the "Veteran's activities are not limited by his diabetes."  The examiner then went on to state that the patient was a commercial truck driver and that insulin dependent diabetics are not permitted to hold federal commercial truck driving licenses and that the Veteran would certainly lose his job as a truck driver upon his next physical examination for recertification of the license.  The diagnosis was insulin dependent diabetes mellitus.  The examiner further stated that "[a]lthough his diabetes does not affect activities under the usual understanding of regulation of activities[, t]he loss of one's job due to a service-connected condition is most certainly a regulation of activities that will have a devastating effect on this Veteran['s] lifestyle."  

The Veteran's service-connected diabetes mellitus is rated as 20 percent disabiling under Diagnostic Code 7913.  The 20 percent rating contemplates diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 2.  Separate, noncompensable disability ratings have been established for peripheral neuropathy of each extremity as complications of the diabetes mellitus.  Also service connection has been established, and special monthly compensation awarded, for the Veteran's erectile dysfunction being a complication of his diabetes mellitus.  

The definition of "regulation of activities" in the criteria for a 100 percent rating is defined as "the avoidance of strenuous occupational and recreational activities," and applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365. 

The evidence does not show that the Veteran meets the criteria for the assignment of a disability rating in excess of the currently assigned 20 percent rating for his diabetes mellitus.  The service-connected diabetes mellitus is manifested by the required use of insulin, an oral hypoglycemic agent, and restricted diet.  This is established by the evidence contained in the Compensation and Pension examination reports and VA outpatient treatment records.  

At the May 2011 Compensation and Pension examination the Veteran reported having some fatigue and loss of strength.  There is, however, no evidence that the service-connected diabetes mellitus is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or required visits to a diabetic care provider twice a month or more often.  

The only rating criteria which is at issue is "the need for regulation of activities," which if met would warrant the assignment of a 40 percent disability rating.  The evidence does not establish that the Veteran meets this criterion.  The 2009 medical statement indicated that the Veteran met this criterion but did not specifically identify the nature and extent of such regulation of activities in the remarks section of the form as required.  On the May 2011 examination report, the examiner indicated conflicting information.  First the examiner indicated that the "Veteran's activities are not limited by his diabetes."  The examiner then indicated that "[a]lthough his diabetes does not affect activities under the usual understanding of regulation of activities[, t]he loss of one's job due to a service-connected condition is most certainly a regulation of activities that will have a devastating effect on this Veteran['s] lifestyle."  Essentially, the physician was commenting on the fact that the Veteran was employed as a commercial truck driver and that he would lose that job because insulin dependent diabetics are not permitted to hold commercial drivers' licenses under the applicable regulations.  While this is true, it does not meet the rating criteria for "regulation of activities" under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

A 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  
Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The facts of the Camacho case are identical to the present fact pattern.  A professional driver lost his job because he had insulin dependent diabetes mellitus.  The Court held that this sort of evidence alone does not meet the criteria of "regulation of activities" to warrant the assignment of a 40 percent disability rating because it is a safety policy and not a medical assessment "that the appellant's condition required that he not drive as a means to control his diabetes or that driving would aggravate his condition."  Id at 365. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

A claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record.  The Board has added this issue and is remanding for additional development.  

There is no evidence to support the assignment of a disability rating in excess of 20 percent on either a schedular or an extra-schedular basis.  The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for service-connected diabetes mellitus; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 20 percent for service-connected diabetes mellitus is denied.  


REMAND

The Veteran claims service connection for hypertension.  His primary assertion is that the hypertension is "secondary" to his service-connected diabetes mellitus, including the possibility that the diabetes mellitus aggravates the hypertension.  More recently, service connection has been granted for coronary artery disease.  

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310  (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown , 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

The May 2011 Compensation and Pension examination reports contained a medical opinion that there was no connection between the Veteran's hypertension and his service-connected diabetes mellitus because there was no evidence of diabetic nephropathy (kidney involvement).  Subsequent VA treatment records reveal that kidney abnormalities were identified on ultrasound examination and were being evaluated.  Also, service connection has subsequently been established for coronary artery disease.  An opinion with respect to the relationship, if any, between the hypertension and this disability has not been obtained.  Accordingly, additional examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Additional examination is required, as the most recent medical evidence does not adequately address the Veteran's assertions regarding secondary service connection.  

A claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record.  Additional development and adjudication of this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for hypertension.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed. 

Based on the examination and review of the record, the examiner is to answer the following: 

* Whether there is a 50 percent or better probability that the Veteran's hypertension was caused by the Veteran's service-connected disabilities, including his diabetes mellitus and/or coronary artery disease?

* Whether there is a 50 percent or better probability that the Veteran's service-connected disabilities (diabetes mellitus and/or coronary artery disease) chronically worsen his hypertension?

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report with a complete rationale for all conclusions reached. 

2.  Schedule the Veteran for the appropriate VA examination to determine employability. This examination may be conducted in conjunction with the examination for hypertension ordered above.  The report of examination should include a detailed account of all manifestations of all service-connected disabilities found to be present.  All necessary tests should be conducted. If the examiner determines that specialized examination is required to assess the Veteran's service-connected shoulder and neck disabilities, then the appropriate examination(s) should be ordered. 

The examiner should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities alone, with emphasis on the Veteran's service-connected diabetes mellitus and coronary artery disease.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The claims file a copy of this remand and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner physician should provide a complete rationale for all conclusions reached. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2000) ("if the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. App. 405, 407 (1994)

4.  Following the above, readjudicate the Veteran's claims for service connection for hypertension and TDIU.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


